FILED
                                                                      IN THE OFFICE OF THE
                                                                   CLERK OF SUPREME COURT
                                                                           JULY 21, 2022
                                                                    STATE OF NORTH DAKOTA




                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2022 ND 139

Alonna Knorr f/k/a Alonna Knorr Norberg,               Plaintiff and Appellant
    v.
Jon David Norberg,                                    Defendant and Appellee
         and
State of North Dakota,                        Statutory Real Party in Interest

                                No. 20220064

Appeal from the District Court of Cass County, East Central Judicial District,
the Honorable Steven L. Marquart, Judge.

REMANDED.

Opinion of the Court by VandeWalle, Justice, in which Justice Tufte and
District Judge Agotness joined. Justice Crothers filed an opinion concurring
specially, in which Chief Justice Jensen and Justice Tufte joined.

Charles A. Stock, Crookston, MN, for plaintiff and appellant; submitted on
brief.

Jon D. Norberg, self-represented, Maple Grove, MN, defendant and appellee;
submitted on brief.
                            Norberg v. Norberg
                               No. 20220064

VandeWalle, Justice.

       Alonna Knorr, formerly known as Alonna Knorr Norberg, appealed from
a money judgment entered in favor of Jon Norberg for Knorr’s share of unpaid
expenses assigned to her under the divorce judgment. Knorr argues the district
court erred by denying her motion to dismiss or vacate the order granting
Norberg’s motion to amend the judgment because the parties had a global
settlement agreement that resolved the issues in this case. We conclude the
district court did not adequately explain its decision. We retain jurisdiction
under N.D.R.App.P. 35(a)(3)(B) and remand to the district court for further
proceedings consistent with this opinion.

                                      I

     Knorr and Norberg were divorced in 2013. The parties’ assets and debts
were divided, and Knorr was ordered to pay certain debts in the divorce
judgment.

       In July 2021, Norberg moved to amend the judgment, requesting an
order allowing him to relocate to Minnesota with the parties’ children and a
money judgment against Knorr for unpaid expenses assigned to her under the
divorce judgment. Knorr did not respond to the motion. In August 2021, the
district court granted the motion.

      In September 2021, Knorr moved to dismiss, vacate, or set aside the
order granting Norberg’s motion to amend the judgment. She argued the
parties entered into a global settlement agreement resolving all existing legal
matters between the parties. She filed a copy of the settlement agreement as
an exhibit to her motion. The district court denied her motion without
explanation.

      In October 2021, Knorr renewed her motion to dismiss, vacate, or set
aside the order, again arguing the motion was supported by the settlement
agreement. Norberg opposed the motion. The district court denied Knorr’s


                                      1
motion, explaining that Knorr did not respond to Norberg’s motion. A judgment
was entered.

                                       II

      Knorr argues the district court erred by denying her motion to dismiss
or vacate the order granting Norberg’s motion to amend the judgment. She
contends the parties entered into a global settlement agreement resolving all
pending legal matters, including Norberg’s motion to amend the judgment.

      Knorr failed to identify the rule under which she was seeking relief in
her motion. Because she requested the district court dismiss or vacate the
order, her motion will be treated as a motion for relief from a judgment or order
under N.D.R.Civ.P. 60(b). See Orwig v. Orwig, 2019 ND 78, ¶ 19, 924 N.W.2d
421 (holding a motion to vacate would be treated as a motion for relief under
N.D.R.Civ.P. 60(b)). The district court’s decision on a Rule 60(b) motion is
reviewed under the abuse of discretion standard. Davis v. Davis, 2021 ND 24,
¶ 5, 955 N.W.2d 117. A court abuses its discretion when it acts in an arbitrary,
unconscionable, or unreasonable manner, or when its decision is not the
product of a rational mental process leading to a reasoned determination, or it
is misinterprets or misapplies the law. Id.

      On appeal, Knorr argues she is entitled to relief under N.D.R.Civ.P.
60(b)(5) or (6). Under N.D.R.Civ.P. 60(b), the district court may relieve a party
from a judgment or order if: “(5) the judgment has been satisfied, released, or
discharged; it is based on an earlier judgment that has been reversed or
vacated; or applying it prospectively is no longer equitable; or (6) any other
reason that justifies relief.”

       This Court has said it encourages parties to reach “peaceful settlements
of disputes in divorce matters because there is strong public policy favoring
prompt and peaceful resolution of divorce disputes.” Sims v. Sims, 2020 ND
110, ¶ 31, 943 N.W.2d 804 (quoting Vann v. Vann, 2009 ND 118, ¶ 12, 767
N.W.2d 855). “Even while controversies are in litigation there is nothing to
prevent parties from making a compromise settlement. The law discourages
litigation and encourages settlement.” In re Bradley K. Brakke Trust dated


                                       2
November 11, 2013, 2017 ND 34, ¶ 28, 890 N.W.2d 549 (quoting Muhlhauser
v. Becker, 37 N.W.2d 352, 362 (N.D. 1948)).

       Knorr alleged the parties entered into a global settlement agreement on
August 9, 2021, while Norberg’s motion to amend the judgment was pending.
She claimed the settlement agreement was intended to resolve all litigation
between the parties, including Norberg’s motion in this case. She filed a copy
of the settlement agreement in support of her motion. The agreement states:

      It is the intention of the Parties that the terms of this Agreement
      are to be a global settlement of any and all sums of money due and
      owing from Knorr to Norberg, or that which may become due and
      owing to Norberg pursuant to the currently pending lawsuit,
      including, but not necessarily limited to, . . . the payment of specific
      debts which Knorr was required to make payment on pursuant to
      the terms of the Divorce Decree, but for which Norberg has paid in
      full, which include, but are not necessarily limited to, certain Wells
      Fargo and other debts paid by Norberg as outlined in a June 17,
      2016 Affidavit of Norberg filed with the Family Law Court and as
      stated in Norberg’s July 29, 2021 filings in Family Law Court
      (North Dakota District Court Case # 09-2011-DM-00748).
      Additionally, this settlement precludes the collection by Norberg
      from Knorr for any and all medical, dental, or activity
      charges/debts related to the Parties’ children from the time of the
      Divorce Decree through the date of this Settlement Agreement.

The agreement states it is meant to cover and eliminate all debt Knorr owes to
Norberg. The agreement also states:

      Norberg agrees to dismiss with prejudice, withdraw, or discontinue
      any and all garnishment, collection, or other currently existing
      legal actions/motions pending against Knorr, wherever they may
      be filed or docketed except as otherwise outlined in the terms of
      this Agreement. In the event Norberg fails to do this on his own
      accord, this Settlement Agreement (fully executed) can and shall
      be used by Knorr, and accepted by all courts, to do so, and hereby
      serves as a dismissal with prejudice of all such garnishment,
      collection other currently existing actions/motions.

The parties’ settlement agreement specifically addresses this case.


                                         3
      The district court’s order denying Knorr’s first motion to dismiss or
vacate did not provide any explanation for the court’s decision. The court wrote
“MOTION DENIED” on the top of Knorr’s motion and signed and dated it. The
court also denied Knorr’s renewed motion to dismiss or vacate. In that order
the court explained it was denying Knorr’s motion because she failed to
respond to Norberg’s motion to amend the judgment.

      The district court provided very little explanation of the rationale for its
decision and it did not acknowledge the parties’ settlement agreement or
explain why the agreement does not apply. Because the court did not make any
reference to the settlement agreement in its decision, it is not clear that the
court read the parties’ agreement.

       We conclude we are unable to properly review the district court’s decision
because the court did not provide an adequate explanation of the legal basis
for the decision. See In re Estate of Nelson, 2015 ND 122, ¶¶ 11-13, 863 N.W.2d
521 (stating the district court must adequately explain the legal basis for its
decision to allow this Court to understand the decision and properly perform
our appellate function). We remand for the court to consider the settlement
agreement and for an explanation of the basis for its decision.

                                      III

       We retain jurisdiction under N.D.R.App.P. 35(a)(3)(B) and remand to the
district court for the court to consider the settlement agreement and explain
the basis for its decision. See In re T.A.G., 2019 ND 115, ¶ 10, 926 N.W.2d 702
(remanding the case and retaining jurisdiction under N.D.R.App.P. 35(a)(3)
when the findings were insufficient to permit appellate review).

      Gerald W. VandeWalle
      Jerod E. Tufte
      Kari M. Agotness, D.J.

     The Honorable Kari Agotness, D.J., sitting in place of McEvers, J.,
disqualified.




                                        4
Crothers, Justice, specially concurring.

     I concur in the result and write separately to clarify my agreement that
Knorr’s first motion “to dismiss/vacate/set aside” is reviewable, and to explain
why this case is not the procedural outlier that it might otherwise appear to
be.

                             Procedural History

      The chronology of events leading up to this appeal are important.
Norberg filed an “Expedited Motion to Alter or Amend the Judgment” on
July 29, 2021. Norberg’s motion stated it was to amend the judgment, but for
the most part was for recovery of money by Norberg from Knorr due under the
divorce judgment. Norberg’s motion requested the following relief:

             Plaintiff moves this Court for its Order to alter or amend its
      “Memorandum Opinion, Findings of Fact, and Order” dated
      September 21, 2016, under N.D.R.Civ.P. 59(j), and consistent with
      the following requests for relief:

            1. Amending the parties’ divorce Judgment to allow
            Defendant and the parties’ minor children to relocate to the
            Maple Grove, MN pursuant to N.D.C.C. § 14-09-07;

            2. An Order for contempt pursuant to N.D.C.C. ch. 27-10 for
            Alonna’s multiple failures to comply with the divorce
            Judgment;

            3. For a money judgment against Alonna for $303,387.29 for
            her share of unpaid expenses assigned to her under the
            divorce Judgment.

            4. An Order compelling Alonna to turn over I.R.N.’s 529
            College Savings Plan, $4,098.00 worth of Savings Bonds, and
            jewelry valuated at $11,000.00, assigned to Jon under the
            divorce Judgment.
            5. An Order compelling Alonna to pay her share of
            unreimbursed medical, dental, and vision costs under the
            divorce Judgment.


                                       5
            6. An Order compelling Alonna to pay her share of the
            children’s extracurricular activity costs under the divorce
            Judgment.

      Knorr did not respond, and the district court granted Norberg’s motion
on August 27, 2021, without further explanation. The record does not show
either party served notice of entry of the court’s August 27, 2021 order.

      On September 28, 2021, Knorr moved “to dismiss/vacate/set aside order
granting motion to amend judgment.” Knorr did not file a brief in support of
the motion, but provided the district court with a “settlement agreement and
mutual release” dated August 9, 2021. The court denied the motion without
explanation on the same day it was filed. The record does not show either party
served notice of entry after the court denied this motion.

      On October 28, 2021, Knorr filed a “renewed motion to dismiss/vacate/set
aside order granting motion to amend judgment.” The content of the “renewed”
motion was identical to the first motion for relief from judgment except for the
word “renewed” in the title and cross referenced the settlement agreement
attached to the first motion. On December 28, 2021, the district court denied
the motion for reconsideration. On December 30, 2021, the clerk of court
entered Norberg’s proposed judgment, which provides:

            Pursuant to the Order for Judgment of this Court dated
      August 27, 2021, it is ORDERED AND ADJUDGED, Defendant
      Jon David Norberg is entitled to a Money Judgment against the
      Plaintiff Alonna Knorr in the amount of $303,387.29 for her share
      of unpaid expenses assigned for her under the divorce judgment.

The record does not show either party ever served a notice of entry of the
December 28, 2021 order or the December 30, 2021 “judgment.” Knorr filed her
notice of appeal on February 25, 2022, which appears in the register of actions
as March 4, 2022.

                       Timeliness of Knorr’s Appeal

     “The right to appeal is jurisdictional, and we consider appealability of a
judgment on our own initiative even when neither party has questioned


                                       6
appealability.” Kouba v. Febco, Inc., 1998 ND 171, ¶ 7, 583 N.W.2d 810. When
an order or judgment is not appealable, this Court will dismiss the appeal sua
sponte. See Meyer v. City of Dickinson, 397 N.W.2d 460, 461 (N.D. 1986).
Because of the multiple motions and orders, this case requires inquiry into the
first underlying question whether a timely notice of appeal invoked the
jurisdiction of this Court. Our law in this area is well established:

      In a civil case, a notice of appeal “must be filed with the clerk of
      the supreme court within 60 days from service of notice of entry of
      the judgment or order being appealed.” N.D.R.App.P. 4(a)(1). The
      service of a notice of entry of an order commences the time to
      appeal, and “it is the responsibility of counsel for the prevailing
      party to serve the notice.” Domres v. Domres, 1998 ND 217, ¶ 7,
      587 N.W.2d 146. In the absence of service of a notice of order or
      judgment, actual knowledge evidenced on the record by action on
      the part of the appealing party commences the time for filing the
      notice of appeal. See Estate of Thorson v. Thorson, 541 N.W.2d 692,
      694 (N.D. 1996).

In re Estate of Vendsel, 2017 ND 71, ¶ 6, 891 N.W.2d 750. Moreover, the labels
of motions or titles of documents used by the parties or the district court do not
bind us. See In re N.C.C., 2000 ND 129, ¶ 11, 612 N.W.2d 561 (“We are not
bound by the district court’s or a party’s label, and may look to the substance
of the motion to determine its proper classification. ‘Improper labels are not
binding on appeal.’”)

      Knorr did not file a notice of appeal within 60 days of any order, but did
appeal within 60 days of the judgment. The appeal in this case was timely for
reasons that are unusual.

     The district court’s August 27, 2021 order likely was final and
immediately appealable absent an exception that tolled the time for appeal.
We recently explained appealability of certain orders:

      Our framework for analyzing finality and our appellate
      jurisdiction involving unadjudicated claims is well established:




                                        7
            “First, the order appealed from must meet one of the
            statutory criteria of appealability set forth in NDCC § 28-27-
            02. If it does not, our inquiry need go no further and the
            appeal must be dismissed. If it does, then Rule 54(b),
            NDRCivP, if applicable, must be complied with. If it is not,
            we are without jurisdiction.”

Dixon v. Dixon, 2021 ND 94, ¶ 8, 960 N.W.2d 764. See also Investors Title Ins.
Co. v. Herzig, 2010 ND 138, ¶ 23, 785 N.W.2d 863 (“Only judgments and
decrees constituting a final judgment and specific orders enumerated by
statute are appealable.”); N.D.R.Civ.P. 54(a) (“‘Judgment’ as used in these
rules includes a decree and any order from which an appeal lies.”).

       Presuming the district court’s August 27, 2021 order was appealable,
appeal of that order was tolled by Knorr’s September 28, 2021 motion “to
dismiss/vacate/set aside order granting motion to amend judgment” which this
Court is treating as a Rule 60(b) motion for relief. Majority opinion, ¶ 7. See
N.D.R.App.P. 4(a)(3)(A) (“If a party files with the clerk of district court any of
the following motions under the North Dakota Rules of Civil Procedure,
however titled, and does so within the time allowed by those rules, the full time
to file an appeal runs for all parties from service of notice of the entry of the
order disposing of the last such remaining motion: . . . (vi) for relief under Rule
60 if the motion is served and filed no later than 28 days after notice of entry
of judgment;”). The district court denied Knorr’s motion on September 28,
2021, so the time for appeal again began to run upon entry of that order absent
another exception. Here, entry of the document titled “judgment” on
December 30, 2021, apparently is that exception because Knorr’s second
motion “to dismiss/vacate/set aside order granting motion to amend judgment”
was an unrecognized motion to reconsider, as discussed below.

      Rule 35(a)(2), N.D.R.App.P., provides “Upon an appeal from a judgment,
the court may review any intermediate order or ruling which involves the
merits and affects the judgment appearing upon the record.” The district
court’s order for recovery of $303,387.29 was denominated a “judgment” and
we are accepting it as such. Therefore, appeal from the judgment was timely
under N.D.R.App.P. 4(a)(3)(A).


                                        8
        If the Case is Appealable, Which Order is Reviewable?
       With a timely appeal, the second underlying question is which of the
district court’s orders are reviewable. As written, the majority opinion does not
answer this important question and, as a result, leaves the district court with
insufficient direction on remand.

      Under the construct of this case, the December 30, 2021 judgment is
reviewable. See Investors Title, 2010 ND 138, ¶ 23. By virtue of N.D.R.App.P.
35(a)(2), the “intermediate” August 27, 2021 and September 28, 2021 orders
generally could be reviewable on appeal. However, a closer look shows Knorr’s
“renewed motion to dismiss/vacate/set aside order granting motion to amend
judgment” simply was a motion for reconsideration.

       The majority opinion remands for the district court to explain the basis
for its “decision.” See majority opinion, ¶¶ 11-14. Use of that word suggests the
court only entered one order or that both of Knorr’s requests for relief were
legitimate Rule 60 motions to vacate judgment and are reviewable. I agree as
to the first motion filed on September 28, 2021. I disagree as to the second
motion filed on October 28, 2021.

      Regarding Knorr’s September 28, 2021 request, this Court does not
recognize motions for reconsideration. See Kautzman v. Doll, 2018 ND 23, ¶ 9,
905 N.W.2d 744 (“North Dakota law does not formally recognize motions to
reconsider. This Court ‘treats motions for reconsideration as either motions to
alter or amend a judgment under N.D.R.Civ.P. 59(j), or as motions for relief
from a judgment or order under N.D.R.Civ.P. 60(b).’”) (Cleaned up.) Here,
Knorr’s second motion parroted her first Rule 60 motion for relief, and only can
be described as an improper and unrecognized motion for reconsideration.
Therefore, the district court’s explanation on remand should be limited to why
the August 27, 2021 motion was denied, based on the record before the court
when the motion was denied.

      Jon J. Jensen, C.J.
      Daniel J. Crothers
      Jerod E. Tufte


                                       9